Title: To Thomas Jefferson from John Paul Jones, 21 August 1786
From: Jones, John Paul
To: Jefferson, Thomas



Sir
Paris Aug. 21st, 1786.

I am much obliged by the letter you sent me from the Count de Vergennes to Baron de la Houze, with your own to the Baron de Blome. An indisposition, that has confined me close for three days, has prevented me from observing to you sooner, that Dr. Franklin, in the letter he wrote me from Havre, says, the offer made by the Baron de Waltersdorff was ten thousand pounds sterling. As you have misapprehended the amount of that offer, I take the liberty to return your letter to the Baron de Blome, praying you to alter the word five with your own hand. I should be glad to be favored with your opinion whether I ought to accept of any sum less than what was offered to Dr. Franklin? It is very improbable that a less sum will be offered by the Danish ministers; but supposing them less favorably disposed now than formerly, it is necessary for us to be determined beforehand.
I have the honor to be, &c.
